DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the electromagnet’s location. For the electromagnet to be “adjacent” to a permanent magnet in a piston, while still being able to operate the machine as specified, requires the electromagnets to be in very specific locations which are not discussed in the base claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh (US 7,793,634) in view of design choice.
Regarding claim 1, Elmaleh discloses an engine, comprising: 
an engine block having at least one cylinder bank including a plurality of cylinder bores formed therein (Fig. 1, shown engine); 
a piston reciprocatingly disposed in each of the cylinder bores (Fig. 1, as shown);
 a crankshaft 34 rotatably mounted to the engine block (Fig. 1, shown, as typical for ICE engines); 
a plurality of connecting rods having a first end and a second end, the first end rotatably attached to the crankshaft and the second end coupled to the piston (Fig. 1, shown pistons and crankshaft are connected via the typical construction of a connecting rod); 
a cylinder head mounted to the at least one cylinder bank and covering the cylinder bores, the cylinder head including an intake valve and an exhaust valve in fluid communication with each of the cylinder bores (Col. 3, Lns. 7-10, a cylinder head covers the cylinder bores and as per Fig. 1 includes cams and valves); 
at least one permanent magnet disposed in each piston (Fig. 1 and Col. 5, Lns. 20-26, the pistons include permanent magnets as shown);
at least one electromagnet 40 positioned adjacent to the at least one permanent magnet (Fig. 1 and Col. 5, Lns. 27-31, the coil 42 acts as a series of electromagnets in the engine block adjacent the permanent magnets); and 
a control system selectively providing an electrical current to the electromagnets to produce a desired magnetic field, wherein the magnetic field of the electromagnets cooperates with a magnetic field of the permanent magnets to affect a motion of the piston in respect of the engine block (Col. 5, Lns. 39-45, the engine operates by repelling and attracting the piston with the controlled electromagnets).
Elmaleh fails to disclose the permanent magnets being in the skirt, rather its piston permanent magnets are in its piston crown/head.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the permanent magnets to be located within the piston skirt, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the slight alteration of position would not alter the functionality of the engine in any way and would be within normal and expected experimental and design choice decisions for one of ordinary skill in the art in design and production of the engine.
Regarding claim 2, Elmaleh discloses the engine of claim 1, wherein: the at least one electromagnet being disposed in at least one of: the engine block, the cylinder head, a brace coupled to the engine block, and an oil pan mounted to a lower end of the engine block (Fig. 1, the electromagnets are contained within the engine block). 
Regarding claims 3, 12, and 14, Elmaleh discloses the engine of claim 2, as it is applied as a method to claim 12, wherein: the control system being configured to cause the at least one electromagnet to produce a repelling magnetic force in respect of the at least one permanent magnet each time the piston is at about top dead center, so that the repelling magnetic force facilitates a downward motion of the piston away from the cylinder head; and the control system being further configured to cause the at least one electromagnet to produce an attractive magnetic force in respect of the at least one permanent magnet each time the piston is at about bottom dead center, so that the attractive magnetic force facilitates an upward motion of the piston towards the cylinder head (Col. 5, Lns. 39-44, the electromagnets vary polarity for attractive/repelling forces depending on piston location).
Regarding claim 9, Elmaleh discloses the engine of claim 1, wherein: the at least one electromagnet encircles the cylinder bore (Fig. 1, shown).
Regarding claim 13, Elmaleh discloses the method of claim 12, further comprising the step of; disposing the at least one electromagnet in at least one of; the engine block, the cylinder head, a brace coupled to the engine block, and an oil pan mounted to a lower end of the engine block (Fig. 1, the electromagnets are contained within the engine block).
Regarding claim 20, Elmaleh discloses the method of claim 12, wherein: the at least one electromagnet encircles the cylinder bore (Fig. 1, shown).

Claim(s) 4-8 and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of official notice. 
Regarding claim 4-5, 7, 15-16, and 18 Elmaleh discloses the engine of claims 3 and 13, but fails to disclose wherein: the control system being further configured to selectively deactivate the cylinder bores in a desired sequence, wherein the control system being further configured to selectively deactivate the cylinder bores by at least one of: stopping a flow of electrical energy to at least one sparkplug disposed in respective ones of the cylinder bores, stopping a flow of fuel to respective ones of the cylinder bores, selectively controlling a solenoid intake valve, and stopping an opening and closing of the intake valve; and further wherein: the control system further selectively activating and deactivating at least one of the plurality of cylinder bores to facilitate maintaining desired lubrication and/or minimize carbon deposit accumulation upon the at least one of the cylinder bores, its associated piston, its associated connecting rod, its associated intake valve, and its associated exhaust valve; and disposing a plurality of temperature sensors in the engine block and configuring them to provide a temperature signal, and configuring the control system to use the temperature signal to determine the desired sequence of deactivation and reactivation of the cylinder bores.
However, cylinder deactivation protocols in engines are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to include a cylinder deactivation protocol – which by necessity and commonality “deactivate” a cylinder through various means including halting normal valve operation and ignition sequencing, typically using some temperature sensor signal (normally exhaust or coolant temperatures) for its timing and control  – in the engine. Doing so would have provided an engine which can operate with smaller fuel economy and variable power when needed, and/or operate to produce more braking force via the engine pumping action. The effects of cylinder deactivation inherently reduce carbon deposit accumulation in the engine.
Regarding claim 8 and 19, Elmaleh discloses the engine of claims 1 and 12, but fails to disclose wherein: the at least one permanent magnet disposed in the skirt of each piston being shaped as a ring encircling the skirt of the piston. 
However, the particular shape of the permanent magnets at hand would have been arrived at through routine experimentation as simply altering the shape of the included magnets is within the design choice of one of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the magnets to suit the results of the routine experimentation, such as in a ring shape.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmaleh in view of Beaulieu (US 2008/0079320). 
Regarding claim 11, Elmaleh discloses the engine of claim 1, but fails to disclose further comprising: at least one second permanent magnet disposed on a surface of a throw of the crankshaft, and a second set of the electromagnets disposed adjacent the throw.
Beaulieu discloses an electromagnetic motor for an engine (Fig. 1, shown) which includes permanent magnets 64 on an engine throw with adjacent electromagnets 38 in order to operate the engine with a reduced fuel usage and improved efficiency (¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Elmaleh with the engine systems of Beaulieu in order to improve the engine’s efficiency and lower fuel consumption.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,915,209, hereinafter ‘209. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant invention are fully disclosed by those of ‘209. 
‘209 does fail to disclose a cylinder deactivation system in its claims, however, this system would have been obvious as cylinder deactivation protocols in engines are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before to include a cylinder deactivation protocol – which by necessity and commonality “deactivate” a cylinder through various means including halting normal valve operation and ignition sequencing, typically using some temperature sensor signal (normally exhaust or coolant temperatures) for its timing and control  – in the engine. Doing so would have provided an engine which can operate with smaller fuel economy and variable power when needed, and/or operate to produce more braking force via the engine pumping action. The effects of cylinder deactivation inherently reduce carbon deposit accumulation in the engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747